9 N.Y.2d 995 (1961)
In the Matter of Saul White, Petitioner,
v.
Joseph H. Murphy et al., Constituting the State Tax Commission, Respondents.
Court of Appeals of the State of New York.
Argued May 18, 1961.
Decided June 1, 1961.
Henry P. Rubin for appellant.
Louis J. Lefkowitz, Attorney-General (Robert W. Bush and Paxton Blair of counsel), for respondents.
Edward K. Kennedy for Fred A. Williams and others, amici curiๆ.
John K. Lundberg for John A. Moodie, amicus curiๆ.
Concur: Chief Judge DESMOND and Judges DYE, FULD, FROESSEL, VAN VOORHIS, BURKE and FOSTER.
Order affirmed, with costs; no opinion.